OPINION
By MILLER, J.
This is a law appeal from a judgment of the Common Pleas Court dismissing the appeal for the reason that the court had no jurisdiction to entertain the same. The appeal is from an order of the Administrator of the Bureau of Workmen’s Compensation, who upon a rehearing denied the appellant’s claim for the reason that the disability was not the result of an injury sustained in the course of and arising out of her employment.
The only authorization for an appeal to the Court of Common Pleas is found in §4123.519 R. C., which permits an appeal from a decision of the Industrial Commission or from a Regional Board under certain conditions.
Judge Leach in a lengthy and well considered opinion held that the cited section of the Code did not authorize ah appeal to the Common Pleas Court from a decision of the Administrator of the Bureau, and for that reason sustained the motions of the employer and the administrator and dismissed the appeal.
We are in full accord with the conclusions of the trial court and will adopt its opinion as our own.
The judgment is affirmed.
PETREE, PJ, BRYANT, J, concur.